DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2019 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure 
The abstract of the disclosure is objected to because the abstract is more then a single paragraph.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5 and 9 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRANO M (WO 2016/108276 [please see translation provided]). 
Regarding claim 1, HIRANO M teaches a control apparatus (figure 1 item 15; camera) comprising: an acquisition unit (figure 8 item 91) configured to acquire dental mirror detection information from a picked up image acquired by an image pickup apparatus (figure 9 item 101 mirror with system for imaging; also page 4 paragraph starting with “According to the dental optical imaging” to page 5 paragraph starting with “The perspective view which abbreviate” also paragraph starting with “The FPGA 91 of the image inverting circuit 73A”; acquire dental mirror detection information from a picked up image acquired by an image pickup apparatus); and a control unit configured to, on a basis of the dental mirror detection information, perform at least one of image processing on the picked up image or arm control processing that controls an arm unit that supports the image pickup apparatus (page 10 paragraph starting with “As shown in FIG. 8” and page 12 paragraph starting with “The FPGA 91 of the image inverting circuit 73A” to page 12 paragraph starting with “Next, the CPU 92 of the image”; a control unit configured to, on a basis of the dental mirror detection information, perform at least one of image processing on the picked up image or arm control processing that controls an arm unit that supports the image pickup apparatus).

Regarding claim 2, as mentioned above in the discussion of claim 1, HIRANO M teaches all of the limitations of the parent claim.  Additionally, HIRANO M teaches wherein the control unit at least performs the image processing (figure 5, 8, 18, and 22; items 73/73A), and the image processing includes processing of culling out a cutout region 

Regarding claim 3, as mentioned above in the discussion of claim 2, HIRANO M teaches all of the limitations of the parent claim.  Additionally, HIRANO M teaches wherein the dental mirror detection information includes information indicating a region of a mirror portion of a detected dental mirror, and the cutout region includes the region of the mirror portion (figures 11, 19 and 23; mirror part wherein the dental mirror detection information includes information indicating a region of a mirror portion of a detected dental mirror, and the cutout region includes the region of the mirror portion).

Regarding claim 4, as mentioned above in the discussion of claim 1, HIRANO M teaches all of the limitations of the parent claim.  Additionally, HIRANO M teaches wherein the dental mirror detection information includes information indicating a position of a mirror portion of a detected dental mirror, and the control unit performs the arm control processing on a basis of the position of the mirror portion (figures 9 and 1 – 2 also page 11 paragraph starting with  “Now, assuming that the dentist D designates” to paragraph starting with “At this time, if the image inverting circuit 73A”; wherein the dental mirror detection information includes information indicating a position of a mirror portion of a detected dental mirror, and the control unit performs the arm control processing on a basis of the position of the mirror portion).

Regarding claim 5, as mentioned above in the discussion of claim 4, HIRANO M teaches all of the limitations of the parent claim.  Additionally, HIRANO M teaches wherein the control unit performs the arm control processing such that the position of the mirror portion is brought to a predetermined position on the picked up image (figures 9 and 1 – 2 also page 11 paragraph starting with  “Now, assuming that the dentist D designates” to paragraph starting with “At this time, if the image inverting circuit 73A”; wherein the control unit performs the arm control processing such that the position of the mirror portion is brought to a predetermined position on the picked up image).

Regarding claim 9, as mentioned above in the discussion of claim 1, HIRANO M teaches all of the limitations of the parent claim.  Additionally, HIRANO M teaches wherein the control unit performs the arm control processing on a basis of an angle of a mirror portion of a dental mirror detected from  (figures 9 and 1 – 2 also page 11 paragraph starting with  “Now, assuming that the dentist D designates” to paragraph starting with “At this time, if the image inverting circuit 73A”; wherein the control unit performs the arm control processing on a basis of an angle of a mirror portion of a dental mirror detected from).

Regarding claim 10, as mentioned above in the discussion of claim 9, HIRANO M teaches all of the limitations of the parent claim.  Additionally, HIRANO M teaches wherein the control unit performs the arm control processing in accordance with a difference 

Regarding claim 11, as mentioned above in the discussion of claim 9, HIRANO M teaches all of the limitations of the parent claim.  Additionally, HIRANO M teaches wherein the control unit specifies such a camera parameter related to the image pickup apparatus that an observation target is included in the mirror portion on the picked up image on a basis of the angle of the mirror portion, and performs the arm control processing on a basis of the camera parameter (figures 9 and 1 – 2 also page 11 paragraph starting with  “Now, assuming that the dentist D designates” to paragraph starting with “At this time, if the image inverting circuit 73A”; wherein the control unit specifies such a camera parameter related to the image pickup apparatus that an observation target is included in the mirror portion on the picked up image on a basis of the angle of the mirror portion, and performs the arm control processing on a basis of the camera parameter).

Regarding claim 12, as mentioned above in the discussion of claim 1, HIRANO M teaches all of the limitations of the parent claim.  Additionally, HIRANO M teaches wherein the control unit specifies such a suitable angle of a mirror portion that an observation target is included in the mirror portion of a dental mirror in the picked up image, and 

Regarding claim 13, HIRANO M teaches a control method comprising: acquiring dental mirror (figure 9 item 101 mirror) detection information from a picked up image acquired by an image pickup apparatus (figure 1 item 15; camera acquiring dental mirror detection information from a picked up image acquired by an image pickup apparatus); and on a basis of the dental mirror detection information, performing, with a processor, at least one of image processing on the picked up image or arm control processing that controls an arm unit that supports the image pickup apparatus (page 8 paragraph starting with “The HDMI selector 74 is connected” to page 10 paragraph starting with “As shown in FIG. 8, the image inversion”; page 10 paragraph starting with “As shown in FIG. 8” and page 12 paragraph starting with “The FPGA 91 of the image inverting circuit 73A” to page 12 paragraph starting with “Next, the CPU 92 of the image”; and on a basis of the dental mirror detection information, performing, with a processor, at least one of image processing on the picked up image or arm control processing that controls an arm unit that supports the image pickup apparatus).

claim 14, HIRANO M teaches a medical observation system (abstract) comprising: an image pickup apparatus configured to acquire a picked up image (figure 1 item 15; camera configured to acquire a picked up image); and a control apparatus including an acquisition unit configured to acquire dental mirror detection information from the picked up image (figure 9 item 101 mirror with system for imaging; also page 4 paragraph starting with “According to the dental optical imaging” to page 5 paragraph starting with “The perspective view which abbreviate” also paragraph starting with “The FPGA 91 of the image inverting circuit 73A”; a control apparatus including an acquisition unit configured to acquire dental mirror detection information from the picked up image), and a control unit configured to, on a basis of the dental mirror detection information, perform at least one of image processing on the picked up image or arm control processing that controls an arm unit that supports the image pickup apparatus (page 10 paragraph starting with “As shown in FIG. 8” and page 12 paragraph starting with “The FPGA 91 of the image inverting circuit 73A” to page 12 paragraph starting with “Next, the CPU 92 of the image”; a control unit configured to, on a basis of the dental mirror detection information, perform at least one of image processing on the picked up image or arm control processing that controls an arm unit that supports the image pickup apparatus).

Allowable Subject Matter
Claims 6 - 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
The following is a statement of reasons for the indication of allowable subject matter for claim 6:  “wherein the dental mirror detection information further includes information indicating a region of the mirror portion, and the control unit performs the arm control processing in a case where at least part of a region of the dental mirror overlaps an outer peripheral region of the picked up image” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 7:  “wherein the dental mirror detection information further includes information indicating a region of the mirror portion, and the control unit performs the arm control processing such that a region of the dental mirror is included and a proportion that the region of the dental mirror occupies in the picked up image becomes larger” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 8, these claims are also objected to as being dependent from objected claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ANDREIKO (US patent No. 20140272765) teaches dental imaging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/16/2022